Stolz, Judge.
Defendant was indicted, tried and convicted of the offense of theft by receiving stolen property. He enumerates as error the trial court’s overruling his motion for new trial on general grounds and the failure of the state to prove venue at the trial of the case. Held:
1. The verdict is supported by the evidence.
Submitted March 7, 1973
Decided April 3, 1973.
Glyndon C. Pruitt, for appellant.
2. Defendant was charged with the offense of theft by receiving stolen goods. Venue for such prosecutions is in any county in which the accused exercised control over the property which was the subject of the theft. Ga. L. 1968, pp. 1249, 1295; 1972, pp. 841, 842 (Code Ann. § 26-1811).
Here the evidence, taken as a whole, showed that the property (a camper) was found at the defendant’s place of business on the Buford Highway just south of Duluth, Gwinnett County, Georgia. The defendant testified, regarding the person from whom he purchased the property (camper), that "Sunday afternoon he came over and bought the camper which I paid him $65 in cash money... And I paid the boy $65 for the camper and he came out on Sunday, left the camper there and Monday Detective Yates and them came out, Monday, and I wasn’t there Monday. My wife told me they had been by and said the camper was stole, . . .” The record shows that the camper was recognized by its owner while he was driving down Buford Highway, on the defendant’s premises; that the owner immediately called law enforcement officers, who came to the scene; that the defendant was not in, but the officers talked with his wife and came back the next morning. At no time did the defendant contend that he did not have dominion over the camper, but defended on the theory that he had purchased the camper from someone he did not identify, named "Pete.”

Judgment affirmed.


Eberhardt, P. J., and Pannell, J., concur.

Bryant Huff, District Attorney, Gary Davis, for appellee.